PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Huang et al.
Application No. 14/729,664
Filed: 3 Jun 2015
Patent No. 10,952,600
Issued: 23 Mar 2021
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:	AND 
:	NOTICE OF INTENT TO ISSUE
:	CERTIFICATE OF CORRECTION
Docket No. 355630 (203-10376)


This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed May 4, 2021, requesting that the patent term adjustment determination for the above-identified patent be changed from 350 days to 453 days. 

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On March 23, 2021, the instant application issued as Patent No. 10,952,600 with a patent term adjustment of 350 days.  The Office determined a patent term adjustment of 350 days based upon 148 days of “A” delay plus 312 days of “C” delay, reduced by 110 days of Applicant delay.  The instant application for patent term adjustment was timely filed within two months of the issue date.  The assessment of “A” and “C” delay is not in dispute.
  
Discussion

Patentees argue that they should not have been assessed Applicant delay of 103 days under 37 CFR 1.704(c)(8) for the filing of supplemental Information Disclosure Statements (IDSs) on                  September 17, 2018, subsequent to a reply filed June 6, 2018. 

37 CFR 1.704(d)(1) states, in part:


A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section if it is accompanied by a statement that each item of information contained in the information disclosure statement:
	...


(i) Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in 1.56(c) more than thirty days prior to the filing of the information disclosure statement.

A review of the IDS filed on September 17, 2018 reveals that it contained a 37 CFR 1.704(d) statement.  In light of 37 CFR 1.704(d)(1)(i), Patentee’s argument has been considered and found to be persuasive.  As such, no Applicant delay should have been assessed for this IDS.

Overall PTA Calculation
Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X
	
USPTO’s Calculation:				
	                         
148 + 0 + 312 – 0 – 7 = 453

Conclusion

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by four hundred fifty-three (453) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enc:  draft Certificate of Correction 




UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  10,952,600
		DATED            :  March 23, 2021   
		INVENTOR(S) :  Huang et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 350 days.

      Delete the phrase “by 350 days” and insert – by 453 days--